

	

		II

		109th CONGRESS

		1st Session

		S. 1402

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. DeWine (for himself,

			 Mr. Levin, Ms.

			 Stabenow, Mr. Voinovich,

			 Mr. Bayh, Mr.

			 Dayton, Mr. Feingold, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend section 42 of title 18, United

		  States Code, to prohibit the importation and shipment of certain species of

		  carp.

	

	

		1.Short titleThis Act may be cited as the Asian

			 Carp Prevention and Control Act.

		2.Addition of species of

			 carp to the list of injurious species that are prohibited from being imported

			 or shippedSection 42(a)(1) of

			 title 18, United States Code, is amended by inserting after Dreissena

			 polymorpha; the following: of the black carp of the species

			 Mylopharyngodon piceus; of the bighead carp of the species Hypophthalmichthys

			 nobilis; of the silver carp of the species Hypophthalmichthys molitrix; of the

			 largescale silver carp of the species Hypophthalmichthys

			 harmandi;.

		

